Citation Nr: 0634795	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-41 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression/dysthymic disorder, 
and phobias.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision in January 2004.  

The veteran's Substantive Appeal in November 2004 limited the 
appeal to the single issue of service connection for an 
acquired psychiatric disorder, to include anxiety, 
depression/dysthymic disorder and phobias.  Thus, the issues 
of service connection for PTSD and hypertension are not 
before the Board.  

In March 2005, the veteran sent additional evidence, in the 
form of private and VA medical records, directly to the Board 
without a waiver of initial RO consideration and 
adjudication.  

The Board has considered whether it is necessary to remand 
the claim to the RO for initial review of the new evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

A review of the file shows that the "new" VA medical 
records are duplicative of material previously reviewed by 
the RO, and the new private medical records relate to PTSD, 
which as noted above is not an issue before the Board.  
Accordingly, remand under DAV is not required, and the Board 
can proceed with appellate review.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran did not manifest complaints or findings 
referable to an innocently acquired psychiatric disorder in 
service or for many years thereafter.  

3.  The currently demonstrated dysthymic disorder, 
generalized anxiety disorder and simple phobia cannot be 
causally linked to any event or incident of the veteran's 
period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
innocently acquired psychiatric disability, to include 
anxiety, depression/dysthymic disorder, and phobias, is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In a pre-decision letter dated in August 2003, the RO advised 
the veteran that to establish entitlement to service-
connected compensation benefits, the evidence must show a 
current physical or mental disability, an injury or disease 
that began in or was made worse during military service; and, 
a relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was afforded time to respond before the RO issued 
the January 2004 rating decision on appeal.  The Board 
accordingly finds that he has received sufficient notice of 
the information and evidence needed to support his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2003 letter advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The August 2003 letter listed the evidence newly received by 
VA and asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The letter also informed the veteran that lay 
evidence is acceptable, and advised him how to submit lay 
statements supporting his claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

In regard to the fourth content-of-notice requirement under 
Pelegrini (a request by VA that the claimant provide any 
evidence in the claimant 's possession that pertains to the 
claim(s)), the Board finds that this requirement has been 
constructively satisfied even though the RO did not expressly 
invite the veteran to "give us all you've got."  

In the August 2003 letter, and in the subsequent rating 
decision and SOC, the veteran was advised of the evidence 
required to establish entitlement to service connection and 
the evidence then of record.  Therefore, the veteran had 
reasonable notice to provide any relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the veteran notice of what was required to 
substantiate the claim on appeal, and he was afforded an 
opportunity to submit such information and/or evidence.  

In December 2004, the RO sent a letter to the veteran 
advising him that the file was being forwarded to the Board 
for appellate review, but that he could still submit evidence 
for inclusion into the record, and in fact the veteran 
submitted additional documents in March 2005.  

Neither the veteran nor his representative has informed VA of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  
The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records, have been associated with 
the claims file.  Neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having records that should be obtained before the claim is 
adjudicated.  

The veteran has received appropriate VA medical examination 
in conjunction with his claim, and he has been advised of his 
entitlement to testify in hearing before the RO and/or before 
the Board, but has not indicated a desire for such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for an acquired psychiatric disorder.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, the veteran had a VA psychiatric examination in 
September 2003 that diagnosed dysthymic disorder, generalized 
anxiety disorder, and simple phobia.  The first Hickson 
element (medical evidence of a current disability) is 
therefore satisfied.  

A careful review of the veteran's service medical records 
(SMR) shows no indication of any psychiatric disorder during 
service, and the veteran's Report of Medical Examination at 
the time of his discharge shows a clinical psychiatric 
evaluation of "normal."  The second Hickson element 
(medical evidence or objective lay evidence of in-service 
occurrence or aggravation of a disease or injury) is 
therefore not satisfied.  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  

As noted in more detail hereinbelow, the veteran and his wife 
have submitted statements describing substance abuse and 
antisocial behavior since the veteran's discharge from 
service, but it appears that the veteran had no psychiatric 
treatment until 2003.  

As noted, the medical evidence confirms that the veteran 
currently has innocently acquired disability manifested by 
dysthymic disorder, generalized anxiety disorder and simple 
phobia.  However, the evidence of a present condition is 
generally not relevant to a claim for service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.  

The VA examiner in September 2003 noted that the veteran 
reported having suffered mild bouts of depression, 
generalized anxiety and claustrophobia since serving in the 
military.  

The examiner stated that it was "possible that his military 
experiences led directly to the development of these symptoms 
which he [did] not describe as occurring before his military 
service."  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

In this case, the Board finds that the opinion of the VA 
examiner does not provide a sufficient medical basis to have 
any probative value in this case.  Medical opinions expressed 
in speculative language (such as "it is possible that his 
military experiences ... led to these symptoms") do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In this case, the Board finds that the passage of 25 years 
between the veteran's discharge and the first medical 
documentation of any acquired psychiatric disability 
constitutes actual evidence against his claim.  

In addition to the medical evidence, the Board has carefully 
considered lay evidence of record, including statements by 
the veteran and his wife in March 2004 describing post-
discharge drug and alcohol abuse, sleepwalking, 
claustrophobia and social isolation.  

A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms; see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability; see Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom. Routen v. West, 142 F3d 1434 (Fed. 
Cir. 1998).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation; 
see Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, a currently demonstrated innocently acquired 
psychiatric disability is not shown to have had its clinical 
onset in service or for many years thereafter.  

Accordingly, given the current evidentiary record, the Board 
finds that service connection must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include anxiety, depression/dysthymic disorder 
and phobias, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


